      Case 2:19-cv-05217-SRB Document 88 Filed 03/02/21 Page 1 of 1



 1
 2
 3
 4                         IN THE UNITED STATES DISTRICT COURT
 5                                   FOR THE DISTRICT OF ARIZONA
 6
 7   C.M., et al.,                                   No. CV-19-05217-PHX-SRB
 8                     Plaintiffs,                   ORDER
 9   v.
10   United States of America,
11                     Defendant.
12
     A.P.F., et al.,                                 No. CV-20-00065-PHX-SRB
13
                       Plaintiffs,                   ORDER
14
     v.
15
     United States of America,
16
                       Defendant.
17
18
           On the request of Plaintiffs;
19
           IT IS ORDERED setting a telephonic discovery dispute hearing on March 11, 2021
20
     at 11:00 a.m. Counsel shall not appear in person. Counsel are directed to call (866) 390-
21
     1828; Access code 9667260 five minutes prior to the hearing. Counsel are advised that
22
     speaker phones are not permitted.
23
           Dated this 2nd day of March, 2021.
24
25
26
27
28
